 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtlas Metal Spinning Co. and Donald Machado, Pe-titioner and International Association of Bridge,Structural and Ornamental Iron Workers, Shop-men's Local Union #790. Case 20-RD-1691February 14, 1983DECISION AND DIRECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in a decertification election held on April14, 1982,1 and the Hearing Officer's report recom-mending disposition of the same. The Board has re-viewed the record in light of the exceptions andbriefs and hereby adopts the Hearing Officer's find-ings,2conclusions, and recommendations with re-spect to the challenge to the ballot of Nick Gor-shen.3 However, we find, contrary to the HearingOfficer's finding, that as of the date of the electionBeverly Zangrillo had a reasonable expectancy ofrecall in the near future. Accordingly, we overrulethe challenge to Zangrillo's ballot.The Employer is a manufacturer of metal cook-ware. Its business has in the past followed a cycli-cal pattern which has been reflected in changes inthe size of the work force. The workload custom-arily begins to increase in July and peaks in De-cember. A substantial decline in business occurs atthe end of December or early January.Beverly Zangrillo was hired in October 1980 andworked as a helper. She was laid off at the begin-ning of 1981 due to a decline in the workload. Inmid-1981 Zangrillo was recalled from layoff andlate that same year she was laid off again. Therecord indicates that the Employer has kept her onits payroll during periods of layoff. The record alsoindicates that the Employer has afforded Zangrillo(as well as other employees on layoff) the opportu-nity to maintain her membership in the Company's'The election was conducted pursuant to a Decision and Direction ofElection. Of approximately 27 eligible voters, 25 cast ballots. The tallywas: 12 for, and 8 against, the Union; there were 5 challenged ballots, 3of which were overruled by the Regional Director in a SupplementalDecision issued on May 20, 1982.2 The Union has excepted to various credibility resolutions of theHearing Officer. It is the established policy of the Board not to overrulea hearing officer's credibility resolutions unless the clear preponderanceof all of the relevant evidence convinces us that the resolutions are incor-rect. The Coca-Cola Borrtling Company of Memphis, 132 NLRB 481, 483(1961); Stretch-Tex Co., 118 NLRB 1359, 1361 (1957). We find no basisfor disturbing the credibility resolutions in this case.I Thus, we find that Gorshen was not a supervisor within the meaningof Sec. 2(11) of the Act and that the challenge to his ballot should be,and it hereby is, overruled.266 NLRB No. 39health insurance plan at her own expense. Zan-grillo has availed herself of this opportunity.A reasonable expectancy of recall in the nearfuture entitles an employee on layoff to vote in arepresentation election. Higgins, Inc., 111 NLRB797, 799 (1955). The objective factors which theBoard employs to determine whether an employeepossesses such an expectancy include the employ-er's past experience, the employer's future plans,the circumstances of the layoff, and what the em-ployee was told about the likelihood of recall. HighEnergy Corporation, 259 NLRB 747, 761 (1981).As noted above, the Employer's business is cycli-cal in nature. The record indicates that in the pastlayoffs have accompanied slack periods. However,there is no suggestion that any of these layoffswere permanent. In fact, Richard Bielby, the Em-ployer's assistant director, testified that in both1980 and 1981 the Employer recalled all laid-offemployees. What is more, Zangrillo was amongthose employees who were laid off and recalled in1981. Although there was testimony that the Em-ployer's economic condition became worse in 1982than in prior years and that additional layoffs hadoccurred subsequent to that of Zangrillo, this evi-dence is unpersuasive here. The test for determin-ing expectancy of recall is the situation as it existedat the time of the election. Thomas Engine Corpora-tion and Upshur Engine Co., Inc., d/b/a Tomadur,Inc., 196 NLRB 706 (1972). The layoffs subsequentto that of Zangrillo took place after the election;the testimony regarding the Employer's economicsituation referred to the situation as of the date ofthe hearing, 2 months after the election. There isno evidence that Zangrillo was informed of im-pending layoffs or the Company's deterioratingeconomic situation between the date of her layoffand that of the election. Thus, neither the layoffsnor the Employer's economic status can be said tonegate the reasonable expectancy of recall whichthe Employer's, as well as Zangrillo's, past experi-ence necessarily generated.That the Employer did not provide Zangrillowith a specific date on which to expect recallprompted the Hearing Officer to conclude that shepossessed no reasonable expectancy of recall in thenear future. However, a laid-off employee needonly have a reasonable expectancy, not a definitedate, of recall at the time of election. Given theEmployer's past experience with layoffs, there wassome likelihood of Zangrillo's recall within as littleas 2 or 3 months. Moreover, the Employer tookmeasures which anticipated Zangrillo's return. Atthe time of the layoff, Bielby informed Zangrilloshe would be recalled "whenever work picked up."Throughout her layoff, the Employer kept Zan-180 ATLAS METAL SPINNING CO.grillo on its payroll. In addition, the Employer per-mitted Zangrillo to maintain her health insurancecoverage, albeit at her own expense. Such anaction apparently had the advantage of facilitatingreentry to the group plan upon recall. It also mani-fests her continued interest in the terms and condi-tions of employment. Delta Pine Plywood Company,A Division of Delta Industries, Inc., 192 NLRB1272, fn. 1(1971).We conclude that Beverly Zangrillo had an ex-pectancy of recall in the near future and, more-over, that this expectancy was a reasonable one.We therefore overrule the challenge to her ballot.DIRECTIONIt is hereby directed that the Regional Directorfor Region 20 shall, within 10 days from the dateof this Decision, open and count the ballots ofNick Gorshen and Beverly Zangrillo, as well asthe other ballots to which challenges have beenoverruled by the Regional Director, and thereafterprepare and cause to be served on the parties a re-vised tally of the ballots upon which basis he shallissue the appropriate certification.181